                  Case 19-10018-elf                  Doc 61          Filed 07/08/21 Entered 07/08/21 12:29:38        Desc Main
                                                                     Document      Page 1 of 1




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                 IN RE: Salman S. Hasan dba Top Gas & Delhi,                                 CHAPTER 13
                 LLC
                                            Debtor(s)                                        BKY. NO. 19-10018 ELF


                                        ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                           Kindly enter my appearance on behalf of PENNYMAC LOAN SERVICES, LLC and
                    index same on the master mailing list.


                                                                                        Respectfully submitted,


                                                                                /s/${s:1:y:_________________________}
                                                                                 Rebecca Solarz
                                                                                 08 Jul 2021, 10:32:04, EDT



                                                                                    KML Law Group, P.C.
                                                                                    701 Market Street, Suite 5000
                                                                                    Philadelphia, PA 19106-1532
                                                                                    (215) 627-1322




Document ID: 18a59880fad75c9193607804d880d2ed1c2c8483b947a9fa2f414190ca9c6711
